Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted 08/29/2022 was received and is being considered by the examiner.

Drawings
The drawings submitted 10/25/2019 and 11/23/2021 were received and are approved by the examiner. 

Claim Status
Claims 1 and 11 have been amended. Claims 1-18 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to include a limitation that states the first plurality of legs and the second plurality of legs extend from one side of a third edge of the busbar body. However, an earlier limitation states that the first plurality of legs extends from a first edge of the busbar body, and that the second plurality of legs extend from a second edge of the busbar body. Further, a separate limitation in claim 1 limits that the third edge of the busbar body is in between the first and second edges of the busbar body. As there is no figure or specification provided by the applicant that simultaneously shows the first and second plurality of legs extending from both a first or second edge and a third edge at once, this limitation in unpatentable. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the legs" in line 17.  There is insufficient antecedent basis for this limitation in the claim.

The term “substantially” in claim 4 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation which claims that the first, second, and third body sections of the busbar are substantially the same length in the extension direction is indefinite. 

Claim 9 recites the limitation, “the battery cells” in line 2, “the cell terminals” in line 6, and "the legs" in line 10.  There is insufficient antecedent basis for these limitations in the claim.

Claim 11 recites the limitation "the legs" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
3
Claims 2-8, 10 and 12-18 are rejected due to their dependency on either claim 1, claim 9, or claim 11. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benedict et al (U.S. 9853277).

With respect to claim 1, Benedict discloses a busbar (64 – busbar assembly) for a battery module (24) comprising a plurality of aligned battery cells (58) (Fig. 2), the busbar comprising: 
a busbar body portion (69) extending in an extension direction between a first edge (labeled) and a second edge (labeled), the busbar body portion having a length to connect cell terminals (74) of a plurality of the battery cells (58) of the battery module (Fig. 4b – below); 
a first plurality of legs (labeled) extending from the first edge (labeled) of the busbar body portion (69) in a direction non-parallel to the extension direction of the busbar body portion (69) (Fig. 4b – below); and 
a second plurality of legs (labeled) extending from  the second edge (labeled) of the busbar body portion (69) in the direction non-parallel to the extension direction of the busbar body portion (69) (Fig. 4b – below), 
the first plurality of legs (labeled) and the second plurality of legs (labeled) extend beyond a side of a third edge (labeled), the third edge (labeled) extending between the first and second edges (labeled) (Fig. 4b – below), 
wherein the first and second edges (labeled) of the busbar body portion are opposite each other in the extension direction of the busbar body portion (Fig.4b – below), and 

    PNG
    media_image1.png
    333
    659
    media_image1.png
    Greyscale
wherein the first and second plurality of legs (labeled) are configured to electrically connect the busbar body portion (69) and the cell terminals (74) of the battery cells (58) of the battery module (24) to each other (Col 6, L 14-19).


With respect to claim 2, Benedict discloses  the busbar body portion (69) has a first body section (labeled), a second body section (labeled), and a third body section (labeled), and wherein the first body section (labeled) and the second body section (labeled) are spaced from each other in the extension direction of the busbar body portion (69) by the third body section (labeled) (Fig. 4b – above).

With respect to claim 3, Benedict discloses one of the legs (labeled) extends from the first body section (labeled), and another one of the legs (labeled)  extends from the second body section (labeled) (Fig. 4b – above).

With respect to claim 4, Benedict discloses the first, second, and third body sections (labeled) have substantially the same length as each other in the extension direction (Fig. 4b – above). 

With respect to claim 5, Benedict discloses a first group of the legs (first plurality of legs, labeled) extends from the first body section (labeled), and a second group of the legs (second plurality of legs, labeled) extends from the second body section (labeled), and wherein the first and second groups of the legs (labeled) are separated from each other in the extension direction 9Fig. 4b – above).

With respect to claim 6, Benedict discloses ones of the legs (labeled) in the first group of the legs (labeled) are separated from each other by a first cutout (76) that extends into the first body section (labeled), and wherein ones of the legs (labeled) in the second group of the legs (labeled) are separated from each other by a second cutout (76) that extends into the second body section (Fig. 4 – above).

With respect to claim 7, Benedict discloses  a height of the busbar (64) is smaller than a width and a length of the busbar (64) (Fig. 4b – above).

With respect to claim 8, Benedict discloses a height of the busbar body portion (69) is smaller than a width and a length of the busbar body portion (Fig. 4b – above).

With respect to claim 9, Benedict discloses a battery module (24) (Fig. 1)comprising: 
a plurality of battery cells (58) aligned in a lengthwise direction, each of the battery cells (58) comprising a battery case (Fig. 2), a cap assembly on the battery case (Fig. 3), and a plurality of cell terminals (74) (Fig. 3), and 
a plurality of busbars (64, 68) configured to electrically interconnect the battery cells (58) to each other, each of the busbars (64, 68) being electrically connected to the cell terminals (74) of a plurality of the battery cells (58) (Col 6, L 8-19), each of the busbars comprising: 
a busbar body portion (69) extending in an extension direction (Fig. 4b – above); and 
a plurality of legs (labeled) extending from the busbar body portion (69) in a direction non-parallel to the extension direction of the busbar body portion (69) (Fig. 4b – above), the legs (labeled) electrically connecting the busbar body portion (69) and the cell terminals (74) of the battery cells (58) to each other (Fig. 4b – above), 
wherein a length of the busbar body portion (69) in the extension direction is at least a width of two battery cells (58) (Fig. 4b – above, Fig. 2).

With respect to claim 10, Benedict discloses the busbar body portion (69) has a first body section (labeled), a second body section (labeled), and a third body section (labeled) (Fig. 4b II – below), and
wherein the first body section (labeled) and the second body section (labeled) are spaced from each other in the extension direction by the third body section (labeled) (Fig. 4b – above), and

    PNG
    media_image2.png
    318
    597
    media_image2.png
    Greyscale
wherein at least one of the first, second, and third body sections (labeled) has a length in the lengthwise direction of the battery module that is equal to or greater than a length of one of the battery cells (58) in the lengthwise direction of the battery module (24) (Fig. 4b II – below).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ferber et al. (U.S. 20110223776) in view of Ijaz et al. (U.S. 8257855).

With respect to claim 11, Ferber discloses a battery module comprising: 
a plurality of battery cells (200 and 300) aligned in a lengthwise direction, each of the battery cells (200 and 300) comprising a battery case ([0057]) and a cap assembly (Fig. 2 and 3) on the battery case; and 
a plurality of busbars (1202a-i) (Fig. 12b), each of the busbars comprising: 
a busbar body portion (labeled) extending in an extension direction, the busbar body portion (labeled) having a length to connect cell terminals (205 and 325) of a plurality of the battery cells (200 and 300) of the battery module and having a first body section (labeled) (Fig. 2, 3, and 12b), a second body section (labeled), and a third body section (labeled), the first body section (labeled) and the second body section (labeled) being spaced from each other in the extension direction of the busbar body portion (labeled) by the third body section (labeled) (Fig. 12b – zoomed); and 
a plurality of legs (labeled) extending from the busbar body portion (labeled) in a direction non-parallel to the extension direction of the busbar body portion (labeled) (Fig. 12b), the legs (labeled) being configured to electrically connect the busbar body portion (labeled) and the cell terminals (205 and 325) of the battery cells (200 and 300) of the battery module to each other ([0050]), 
wherein the busbars (1202a-i) are arranged into at least a first set of busbars (1202a-b) and a second set of busbars (1202c-d), and 
wherein one of the busbars (1202b) of the first set of busbars (1202a-b) is offset with respect to one of the busbars (1202c) of the second set of busbars (1202c-d) by a length (labeled “L”) of one of the body sections (labeled) of the one of the busbars (1202b) of the first set of busbars (1202a-b) (Fig. 12b).
Ferber does not disclose that the busbar body portion of one of the busbars of the first set of busbars extends over the busbar body portion of the one of the busbars of the second set of busbars.
Ijaz discloses two sets up busbar jumpers (700) and teaches that the first set of busbars (labeled) has a body portion (labeled) which extends over the busbar body portion (labeled) of the one of the busbars of the second set of busbars (labeled). Ijaz further teaches that his allows for a welding of the two sets of busbars that does not involve ultrasonic energy, and therefore does not risk damage to other electrical components (Col 12, L 58-67).

    PNG
    media_image3.png
    268
    597
    media_image3.png
    Greyscale
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure that the body of one of the sets of busbars disclosed by Ferber overlap the body of the other one of set of busbar as taught by Ijaz in order to simplify the welding process to ensure no damage is done to electrical components within the cell. 
	
With respect to claim 12, Ferber discloses the busbars (1202a-i) of the first set of busbars (1202a-b) interconnect a first subset of the plurality of battery cells (Fig. 12d), and 
wherein the busbars (1202a-i)of the second set of busbars (1202c-d) interconnect a second subset of the plurality of battery cells (Fig. 12d).

With respect to claim 13, Ferber discloses a length of at least one of the first, second, and third body sections (labeled) in the lengthwise direction corresponds to a length of at least one of the battery cells in the lengthwise direction connected in parallel to another one of the battery cells (Fig. 1, 2, and 12b, [0050]).

With respect to claim 14, Ferber discloses the first set of busbars (1202a-b) is separated from the second set of busbars (1202c-d) via an electrically insulating layer (1209 – upper substrate layer) (Fig. 12d, [0049]).

With respect to claim 15, Ferber discloses another electrically insulating layer (1201 – lower substrate layer) is below the first set of busbars (1202a-b) ([0049]).


    PNG
    media_image4.png
    242
    570
    media_image4.png
    Greyscale
With respect to claim 16, Ferber discloses another electrically insulating layer (220 – substrate_ is above the second set of busbars (generic busbar (215) representing prior art busbar1202c-d) (Fig. 1 and 12b, [0038]).


With respect to claim 18, Ferber discloses in Fig. 14 (above) the busbar body portion (labeled) of one of the busbars (1202a-i) of the first set of busbars (1202a-b) is arranged spatially between a cap assembly (labeled) of a corresponding one of the battery cells (200 and 300) and an upper surface of one of the cell terminals (205 and 325 – labeled) of the corresponding one of the battery cells (Fig. 14), 
wherein one of the legs (labeled) of the one of the busbars (1202) has a cell terminal contact portion (labeled) spaced from the busbar body portion (labeled) in a height direction of the one of the busbars (labeled) and has a bridging portion (labeled) connecting the busbar body portion (labeled) and the cell terminal contact portion (labeled) to each other (Fig. 14), and 
wherein one of the busbars of the second set of busbars (busbars 1201a-i modeled after generic busbars 225, 310, 320) has a planar shape and a height equal to or less than a height of a cell terminal (205 and 325) of the corresponding one the battery cells (200 and 300) (Fig. 2 and 3). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ferber et al. as applied to claim 11-16 above, and further in view of Grzywok et al. (WO 2015144542, presented in IDS submitted 10/25/2019, U.S. 20170012269 used for translation).

With respect to claim 17, Ferber discloses a battery module with outer insulating layers (220), but does not disclose that the outer insulating layer comprises a flexible printed circuit board.
Grzywok discloses an outer insulating layer (3 – retainer) made of insulating material ([0024]), and teaches that the outer insulating layer comprises a printed circuit board (10 – electrical film conductors) (Fig. 2). Grzywok further teaches that the printed circuit board is in contact with the legs (4 – contacts) of the busbar (1 – connector) to establish an electrical connection between the legs and a voltage measuring device ([0026]).
It would have been obvious for one having ordinary skill in the art at the time the application was filed to include a flexible printed circuit board as taught by Grzywok on the outer insulating layer disclosed by Ferber in order to measure the voltage generated be each of the busbar legs. 

Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments are premised on the assertion that Benedict does not disclose that (I) the first and second edges of the busbar body portion are opposite each other in the extension direction, (II) the first and second plurality of legs do not extend from one side of a third edge of the busbar, (III) Benedict does not cure the deficiencies of Ferber, particularly the plurality of legs and the shape, (IV) Benedict does not disclose the busbar body section is the length of two battery cells, and (V) neither Benedict nor Ferber disclose the busbar body portion of the one of the busbars of the first set of busbars extends over the busbar body portion of the one of the busbars of the second set of busbars. 
In response to argument (I), examiner cites annotated Fig. 4b and the rejection of claim 1 to show the first and second edges opposite each other on either side of the third edge in the extension direction. 
In response to argument (II), there is no evidence in the applicant’s disclosure that suggests either plurality of legs extends from either a first or second edge and a third edge simultaneously. Further details can be found in the 35 U.S.C. 112(a) rejection of claim 1.
In response to argument (III), examiner no longer relies of Ferber to disclose the arrangement of the plurality of legs or the shape of the bus bar in claim 1. 
In response to argument (IV), Fig. 2 clearly shows the busbar assembly (64) being extendable over several battery cells. 
In response to argument (V), examiner does not reply on Farber or Benedict to disclose an overlap in the busbar body portions. Further details can be found in the rejection of claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727